Citation Nr: 1623216	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-10 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to September 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  A chronic right shoulder disability did not have its clinical onset in service and is not otherwise related to active duty; and arthritis was not exhibited within the first post service year.

2.  A chronic bilateral knee disability did not have its clinical onset in service and is not otherwise related to active duty; and arthritis was not exhibited within the first post service year.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for establishing service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

By letters dated in September 2007 and April 2008, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  There has been no argument that the notice was insufficient.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the Veteran's claims were obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), VA and private treatment records, VA examination reports and opinions, and statements from the Veteran and his representative.  The Board is not aware of, and the Veteran and his representative have not suggested the existence of, any additional pertinent evidence not yet received.

In addition, the Veteran was afforded VA examinations in August 2008 and June 2014.  The Board finds that the June 2014 examination reports and opinions, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty-to-assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In addition, for certain chronic diseases shown in service, the second and third elements of service connection may also be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Right Shoulder Disability

The Veteran asserts that he has a current right shoulder disability that is related to service.  Specifically, he contends that he dislocated his right shoulder lifting weights in service and that he has suffered from right shoulder symptomatology, primarily right shoulder pain, ever since.  He contends that this continuous symptomatology were manifestations of a worsening of his in-service diagnosis of right shoulder impingement syndrome that developed into his current diagnosis of right shoulder degenerative joint disease (DJD)/arthritis.  See VA Form 9, p. 3.  

The Veteran's STRs show that he first complained of right shoulder pain in February 1999, and that he reported injuring it six month prior after a weight lifting incident.  The Veteran was then diagnosed with right shoulder impingement syndrome and referred to physical therapy.  A November 1999 consultation request noted that X-rays of the right shoulder were normal.  At various points of the Veteran's treatment for his right shoulder in the months following the initial diagnosis, his right shoulder impingement syndrome was characterized as both mild and resolving.  From February to May 2000, he was placed on physical profiles due to his right shoulder impingement syndrome.  In June 2000, his right shoulder impingement syndrome was assessed as being clinically resolved.

In an October 2000 report of medical history, the Veteran reported that he was in good health and endorsed having or having had painful or "trick" shoulder or elbow.  In an October 2000 examination report, he was evaluated as normal as to the upper extremities.  In a March 2003 report of medical history, the Veteran denied having the following: painful shoulder, elbow or wrist; impaired use of arms, legs, hands, or feet; and swollen or painful joint(s).  In a January 2004 pre-deployment health assessment, he reported that his health was good and that he had no medical problems.  In a June 2004 post-deployment health assessment, he denied having swollen, stiff or painful joints.  In an August 2004 report of medical history, the Veteran denied having the following: impaired use of arms, legs, hands, or feet; and swollen or painful joint(s).  While the Veteran endorsed having painful shoulder, elbow or wrist, he explained that he strained a ligament in the left shoulder and went to physical therapy but that he had not regained full motion and strength.  He made no mention of the right shoulder.  In an August 2004 examination report, there were no findings of right shoulder disability.   

In March 2005, the Veteran filed a disability claim as part of the VA pre-discharge program prior to separation from service.  While he filed a claim for a left shoulder ligament strain, he did not make such a claim for his right shoulder.

In April 2005, the Veteran was afforded a VA general medical examination in connection with his March 2005 disability claim.  He again reported problems only with the left shoulder.  On physical examination, the right shoulder was shown to be normal with full range of motion without pain, which also remained the same after repetitive range of motion.

In the Veteran's April 2005 retirement report of medical history, he endorsed having the following: painful shoulder, elbow or wrist; and impaired use of arms, legs, hands, or feet.  However, he explained that the pain referred to his left shoulder, with no mention of the right shoulder.  In addition, as to impaired use, he explained that a left shoulder injury had resulted in loss of grip strength in the left hand at times.  Although he did mention a right shoulder injury, he did not mention any continued or current impairment as he did with the left shoulder.  In his April 2005 retirement examination, his upper extremities were clinically evaluated as normal.

A VA primary care treatment note from December 2006 documents complaints of right shoulder pain.  At that time, the Veteran reported that he was having pain in his right shoulder for three weeks and denied any recent injury and heavy lifting/pushing.  On physical examination, the physician noted right shoulder discomfort with active range of motion.  The physician ordered an X-ray of the right shoulder and referred the Veteran to physical therapy.  X-ray of the right shoulder revealed mild degree of sclerosis about the inferior margin of the glenoid and the possibility of mild degenerative change of the glenohumeral joint.  At a follow-up appointment in May 2007, the Veteran reported that the physical therapy had helped somewhat but that he had some discomfort with extreme range of motion.  In December 2007, during another follow-up appointment, he complained of shoulder pain.  On physical examination, the physician noted right shoulder discomfort with active range of motion.  The physician ordered another X-ray of the right shoulder.  X-ray of the right shoulder revealed minimal sclerosis and degenerative change of the glenoid with no acute process. 

In August 2008, the Veteran was afforded a VA examination of the right shoulder, and he complained of sharp pain which increased on activity and was on and off.  He also reported instability.  On examination, the examiner found tenderness and pain on range of motion but no edema, instability, effusion, weakness, redness or heat, or abnormal movement/guarding of movement.  The VA examiner diagnosed the Veteran with right shoulder sprain secondary to DJD.  He also opined that the Veteran's current right shoulder condition was less likely as not caused by or related to service.  The examiner indicated that there was no evidence found for right shoulder; and minimal sclerosis and degenerative change of the glenoid of the right shoulder noted in X-ray report. 

In June 2014, the Veteran was afforded an additional VA examination to further determine the nature and etiology of his right shoulder disability.  At the examination, the Veteran stated that he had an intermittent pinching pain with overhead stretching and reaching and associated tingling.  Imaging studies revealed mild degenerative change of the glenoid surface of the scapula in particular as well as at the glenohumeral joint.  The examiner opined that the Veteran's right shoulder disability was less likely as not (50 percent or greater probability) incurred in or caused by his treatment for shoulder pain in service.  She reasoned that "[t]here is no chronicity of evidence adjacent to military discharge that would link right shoulder pain to present condition," after noting, in pertinent part, the following facts: he was diagnosed with mild impingement syndrome secondary to right shoulder pain in February 1999; it was noted that right shoulder mild impingement syndrome had resolved following physical therapy in July 2000; the first complaint of right shoulder pain thereafter was in December 2006 with no report of injury; December 2007 X-ray showed mild degeneration at glenoid; and the Veteran had no history of recurrent injuries.  The examiner also concluded that the Veteran's mild arthritis was indicative of wear and tear due to environmental and age related changes.

At the outset, the Board finds the above evidence is sufficient to show a current disability and an in-service incurrence of injury for direct service connection.  In particular, the June 2014 VA examination report establishes that the Veteran has right shoulder arthritis.  In addition, the Veteran's in-service reports of right shoulder pain due to a right shoulder weight lifting injury, diagnosed as right shoulder impingement syndrome, is documented in the STRs, thereby establishing an incident in service. 

Therefore, in this regard, the remaining issue is whether a nexus exists between the Veteran's current right shoulder DJD/arthritis and his in-service right shoulder impingement syndrome.  Here, the only probative medical opinion on this question, that of the June 2014 VA examiner, concluded that there was no such nexus.  (The Board notes that the August 2008 medical opinion on this question was inadequate, as the rationale was wholly lacking.)  Instead, the examiner concluded that the cause of the Veteran's DJD/arthritis was wear and tear due to environmental and age related changes.  The June 2014 VA opinion is entitled to significant probative weight because the examiner explained the reasons for his conclusion based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  There is no contrary medical opinion or evidence in the record.  

The Board notes that lay witnesses are competent to opine as to some matters of diagnosis and etiology.  Davidson, 581 F.3d at 1316.  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's statements indicating that the degenerative changes in his right shoulder are related to the reported weight lifting incident in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  To that end, the Board finds the specific, reasoned negative nexus opinion of the June 2014 VA examiner, who is a medical expert, to be of greater probative weight than the Veteran's more general lay assertions on this question.

With regard to whether the Veteran's current right shoulder disability had its onset during service, the Board finds it unlikely that right shoulder DJD/arthritis manifested in service.  The Board finds that the Veteran's statements regarding his continuous right shoulder symptomatology are not convincing.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (when determining whether lay evidence is satisfactory, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not required to accept a veteran's uncorroborated account of his active service experiences).  In this regard, the Veteran's upper extremities were clinically evaluated as normal on several occasions after 2000, and his right shoulder was found to be normal in the April 2005 VA examination.  Not only is there no medical evidence of a right shoulder disability after 2000 until December 2006, but the Veteran denied having or having had right shoulder pathology on several occasions during the time period after 2000 and his separation in 2005.  In contrast, he did not hesitate to report problems he was experiencing with his left shoulder.  The Veteran did not even claim to have any problems relating to his right shoulder as part of his pre-discharge disability claim in March 2005, in which he reported various other medical problems, again including problems with his left shoulder.  When first seen for right shoulder problems after service, he indicated that they were of recent onset.  

Accordingly, the Board finds that the Veteran is not entitled to service connection on a direct basis for a right shoulder disability, as the preponderance of the evidence is against a finding that his current right shoulder disability had its onset during active service or is otherwise related to active service.

Additionally, because there is no indication of arthritis of the right shoulder either in active service or within a year of active service, the one-year presumption for arthritis under 38 C.F.R. §§ 3.307 and 3.309 is not helpful, nor are the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology.  As mentioned above, the record lacks evidence that the Veteran's right shoulder disability began during or within a year of active service.

B.  Bilateral Knee Disability

The Veteran asserts that he has a current bilateral knee disability that is related to service.  Specifically, he contends that he started to experience bilateral knee pain during service in 2001 and that such knee pain has continued ever since.  He contends that such bilateral knee symptomatology were manifestations of his current knee disability, although not diagnosed at the time.  See VA Form 9, pp. 4-6.

A review of the STRs reflects an August 2004 report of medical history in which Veteran endorsed having knee trouble, explaining that he had pain at times when climbing stairs or running.  He reported no history of a knee injury.  In an August 2004 examination report, crepitus was noted in both knees.  No diagnosis of a knee disability followed.

In March 2005, the Veteran filed a compensation claim for knee disability as part of the VA pre-discharge program prior to separation from service.  

On VA examination in April 2005, the Veteran reported that he was experiencing bilateral knee swelling after running and intermittent bilateral knee pain after climbing stairs.  On physical examination, the knees exhibited full range of motion without pain, which remained the same after repetitive range of motion.  McMurray and Drawer tests were negative.  No edema, palpable tenderness, hotness, or redness was found.  Crepitus was noted.  X-rays of the knees were negative for abnormality.  The examiner found insufficient clinical evidence to warrant a diagnosis of chronic knee disability and findings were limited to pain and intermittent edema.  

A VA primary care treatment note from May 2006 reflects complaints of bilateral knee pain.  At that time, the Veteran complained of bilateral knee pain that increased with activity.  He stated that he used to run two miles a day for 5 days a week.  He reported no direct trauma, no falls, and no surgical intervention.  On physical examination, the physician noted no focal tenderness, swelling, overlying erythema or warmth.  Mild crepitus with passive extension and flexion was noted.  Drawer test was negative.  The physician assessed the Veteran as having osteoarthritis secondary to overuse from running and ordered an X-ray of the knees.  X-rays of the knees were normal.  The Veteran continued to receive treatment, including physical therapy, for his knee pain thereafter.  At a follow-up appointment in December 2007, the Veteran continued to complain of knee pain.  The physician, noting that the May 2006 X-rays of the knees were normal, assessed the Veteran with bilateral knee pain.

In August 2008, the Veteran was afforded a VA examination to determine the nature and etiology of his bilateral knee disability.  At the examination, the Veteran reported that he has had pain in both knees since 2001 and denied any trauma, fracture, injury or any surgery to either of his knees.  He complained of constant pain which became aggravated by bending down, lifting, and climbing up and down.  On examination, the examiner found tenderness and mild pain on range of motion but no edema, instability, effusion, weakness, redness or heat, or abnormal movement/guarding of movement.  The VA diagnosis was bilateral knee sprain.  It was opined that bilateral knee strain was less likely as not caused by or related to service as x-rays of the knees were normal. 

In June 2014, the Veteran was afforded an additional VA examination to further determine the nature and etiology of his bilateral knee disability.  At the examination, the Veteran reported having had bilateral knee pain since 2001 and denied injuries in service.  On examination, the examiner found pain on palpation bilaterally.  On imaging studies taken in March 2014, X-ray of the left knee revealed suspected joint effusion but was otherwise unremarkable.  X-ray of the right knee revealed suspected joint effusion and mild narrowing and degenerative change of the patellofemoral joint.  The VA examiner opined that the Veteran's bilateral knee disability was less likely as not (50 percent or greater probability) incurred in or caused by his in-service treatment of knee pain.  She reasoned, in pertinent part, the following: STRs did not reveal a diagnosis of knee sprains; and a diagnosis of an acute or chronic disorder for bilateral knee pain could not be found in the April 2005 VA examination.  The VA examiner further stated that in May 2006, the Veteran "was diagnosed based on exam only with osteoarthritis which is a diagnosis of wear and tear due to environmental and age related changes."  She then stated that X-rays conducted in March 2014 showed no degenerative changes of the left knee and only mild narrowing and degeneration of the right knee.  

Based on the foregoing, the Board finds that the Veteran did not incur chronic knee disability during service.  Ultimately, the Board finds persuasive that there is no medical evidence of a knee disability in service.  Though the Veteran complained of pain in his knees, examinations, including x-ray studies, were essentially normal.  

Furthermore, the June 2014 VA medical opinion regarding the etiology of the Veteran's knee disability is against his claim.  The examiner reviewed the overall clinical data and concluded that the Veteran's bilateral knee disability was less likely as not incurred in or caused by his in-service knee pain.  Moreover, the examiner indicated that the Veteran's osteoarthritis, in particular, was instead caused by wear and tear due to environmental and age related changes.  The June 2014 VA opinion is entitled to significant probative weight because the examiner explained the reasons for his conclusion based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez, supra.  (The Board notes that the August 2008 medical opinion on this question was inadequate, as the rationale was wholly lacking.)  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The fact that knee pain in service may be due to underlying disability is plausible, therefore, the Veteran's claim to that effect has some tendency to establish that knee pain in service represented the onset of chronic knee disability.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2014 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

While the Veteran's complaints of knee pain since service are credible, it is not shown that pain exhibited in service is due to current knee disability.  X-rays of the knees in service and in the years after service were negative for abnormality.  The 2014 VA examiner noted the complaints of knee pain in service and after service and concluded that current knee disability was unrelated to service.  This evidence is more probative than the Veteran's complaints of pain and contention that this represented the onset of pathology.  Likewise, symptoms of crepitus and edema were noted in service, but not attributed to chronic disability by medical experts in service or the 2014 VA examiner.  In fact, there is no medical expert that has attributed inservice symptoms to current knee pathology.   

Accordingly, the Board finds that the Veteran is not entitled to service connection on a direct basis for a bilateral knee disability, as the preponderance of the evidence is against a finding that his current bilateral knee disability had its onset during active service or is otherwise related to active service.

Additionally, because there is no indication of arthritis of the knees either in active service or within a year of active service, the one-year presumption for arthritis under 38 C.F.R. §§ 3.307 and 3.309 is not helpful, nor are the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology.  Although the Veteran was assessed with osteoarthritis of the knees in December 2006, subsequent X-rays taken to confirm that assessment established that the knees were normal.  Accordingly, he was later assessed as having only bilateral knee pain.  It was not until March 2014 that X-rays revealed arthritis in the right knee only.



ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


